In an able and persuasive motion for rehearing appellant urges and argues generally the inadmissibility of the testimony of the witness Bryant. We devoted much time to the consideration of the testimony of this witness originally and have not been led to conclude that our decision in regard to same was erroneous. The quotation made by us from the case of Cox v. State, supra, seems entirely applicable, and it being shown practically without controversy that Bryant was acting with appellant in the commission of the offense, as stated by the court in said opinion, there seems little necessity for discussion of the question of whether there was a conspiracy shown between Bryant and appellant. In addition to his presence and cooperation with appellant at the time of the homicide, it further appears that said Bryant went with appellant from the scene of the homicide back to where the Jones witnesses were and from the point with all the party back again to the scene of the homicide, and from that point again accompanied appellant when he went away from said place. The inference and conclusion seem so strong to us, — from all the facts in evidence, that Bryant went to the place where deceased was working and made statements to him not in *Page 109 
anywise shown to be true and thereby induced deceased to accompany him directly to the place where in a few minutes they met appellant, who acted with Bryant in the swiftly moving events, — as to almost entirely negative the possibility that there was no prior agreement between Bryant and appellant in the premises. All the statements made by Bryant were in the presence of appellant, who with Bryant was escorting the witnesses who testified to the statements of the latter, to the scene of the homicide where deceased was found but not yet dead.
We think it not necessary to further elaborate the discussion. The authorities cited by appellant in his motion for rehearing do not seem to us to shed any new or different light upon the law relative to said testimony, from that had before us in the original consideration of the matter.
The motion for rehearing will be overruled.
Overruled.